Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pile body” as recited in claim 1, the “reinforcement cages” and “steel wires” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the markings in Figs. 3 and 4 are difficult to read.  It is difficult for Examiner to distinguish between the structural elements illustrated in the aforementioned figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 2 - 10 are objected to because of the following informalities:  
In line 2 of claim 2, the term “Claim” should be changed to “claim”.  Similar changes should be made in claims 3 - 10.
Regarding claim 9, Examiner suggests changing “one above the other” as recited in line 3 to “one of the slurry inlets above the other slurry inlet”, or something similar, for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 3:  “the upper part”
Claim 1, line 4:  “the lower part”
Claim 1, line 7:  “the telescopic direction”
Claim 1, line 8:  “the loading direction”
Claim 1, line 11:  “the outer wall” and “the inner wall”
Claim 4, line 5:  “the inner side” and “the outer side wall”
Claim 4, line 7:  “the periphery”
Claim 5, line 3:  “the periphery”
Claim 5, line 4:  “the lower parts”
Claim 5, line 8:  “the upper end”
Claim 6, line 4:  “the corresponding outer sleeve”
Claim 7, line 3:  “the diameter” and “the upper end”
Claim 7, line 5:  “the corresponding outer sleeve”
Claim 8, line 6:  “the side wall”
Claim 10, line 4:  “the number” of telescopic rod components
Claim 10, line 5:  “the number” of main bars
Claim 10, lines 5 - 6:  “the requirement”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bong et al. (WO 2017010848).
Regarding claim 1, Bong discloses a load cell component for improving the structural strength of a pile body after self-balanced testing of a pile foundation, comprising a loading unit component (upper plate 100, cylinders 300, lower plate 200), upper displacement rod components (top plate steel bar 412) fixed on the upper part (100) of the loading unit component, and lower displacement rod components (lower plate pipe 420) fixed on the lower part (200) of the loading unit component, characterized in that the load cell component further comprises telescopic rod components (412, 410; 422, 420) and a grouting component (tremie tube, not shown); there is a plurality of telescopic rod components (410, 420), the telescopic rod components are fixed to the loading unit component, and the telescopic direction of the telescopic rod components is parallel to the loading direction of the loading unit component; each telescopic rod component comprises an inner rod (412, 422) and an outer sleeve (410, 420), wherein a part of the inner rod is positioned in the outer sleeve, a slurry cavity is formed between the outer wall of the inner rod positioned in the outer sleeve and the inner wall of the outer sleeve 
Regarding claim 7, Bong further discloses only a through hole matched with the diameter of the inner rod (422) is left at the upper end of each outer sleeve (420), and the bottom of each inner rod is provided with a limiting table (424) for preventing the inner rod from separating from the corresponding outer sleeve (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bong et al. in view of Quenzi et al. (US 2007/0090203).  Bong discloses all of the claim limitations except both the inner wall of each outer sleeve and the outer wall of each inner rod located inside the corresponding outer sleeve are provided with groove structures. Quenzi teaches both the inner wall of each outer sleeve and the outer wall of each inner rod located inside the corresponding outer sleeve are provided with groove structures (paragraph 0046) to limit rotation of the piston within the cylinder.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the rod and sleeve as taught by Bong with the groove structures as taught by Quenzi to limit the rotation of the rod within the sleeve.
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 - 5, 8, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/7/2021